Title: From James Madison to Henry Middleton, 24 December 1821
From: Madison, James
To: Middleton, Henry


                
                    Sir
                    Decr. 24. 1821
                
                Mr. Ths. Munroe son of Ths. Mu[n]roe Esqr. of the City of Washington, having compleated his academic Studies, has fixed his thoughts so earnestly on the profession of arms, that he is about to offer his services in the Military estabt. of Russia, as a school favorable to his proficiency. It is understood that he is to serve at his own expence; that as his services are to be entirely voluntary, so will be the time of his retiring from them; and that the nature of his engagement is in no respect to impair his character of Citizen of the U.S. to which he hopes to return with capacities to be a more useful one.
                So much evidence is before me from the most respectable sources, of the promising qualities and laudable views of this young gentleman, that he necessarily carrys with him my wishes that he may be successful in his pursuit; and I cannot better manifest them than by the liberty I take of recommending him to whatever patronage, you may find most proper and most likely to introduce his object with advantage. I avail myself Sir, of this occasion to tender you assurances of my high consideration & particular respect
                
                    J.M.
                
            